Order, Supreme Court, New York County (Paula Omansky, J.), entered December 3, 1999, which, inter alia, denied defendant-appellant’s cross motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
Summary judgment was properly denied where questions of fact remain as to whether defendant-appellant through its agents had notice, actual or constructive, of the allegedly dangerous condition in the basement of its building that led to the flood, which precipitated plaintiff Frane Olic’s injuries. There are also questions of fact as to whether, if defendant had such notice, its failure to rectify the condition breached its obligation to maintain its premises in a safe condition (see, Kellman v 45 Tiemann Assocs., 87 NY2d 871), or violated any applicable statutory requirements. Concur — Rosenberger, J. P., Tom, Mazzarelli, Andrias and Saxe, JJ.